                  Case 18-24170-AJC              Doc 65       Filed 03/20/19         Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION



In re:                                                                            Case No.: 18-24170-AJC

ASTOR EB-5, LLC,                                                                  Chapter 11

      Debtor and Debtor-In-Possession.
____________________________________\


           SHAREHOLDER’S MOTION TO APPROVE SETTLEMENT AND GENERAL
                          RELEASE AGREEMENT

COMES NOW, Shareholders1, FABIOLA RENZA de VALENZUELA (hereinafter

“Shareholder RENZA”), ZORAIDA M. YANEZ (hereinafter “Shareholder YANEZ”), IRAK

MANUEL FERREIRA MARINO (hereinafter “Shareholder IRAK”), ISRAEL FERREIRA

(hereinafter Shareholder “ISRAEL”), and GELA KOVALSKY (hereinafter Shareholder

“KOVALSKY”) (hereafter collectively known as “Shareholders” or “EB-5 Investors”)

respectfully file this and through their undersigned counsel, hereby move for entry of an Order

Approving the Settlement and General Release Agreement for, and in support thereof, state:

                                                    BACKGROUND

         1. On November 13, 2018, Astor EB-5, LLC. (“Debtor” or “ASTOR”) filed a voluntary

petition for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §101 et seq.

(the bankruptcy Code”).

         2. On December 7, 2018, the purported Landlord, 1651 ASTOR, LLC (the “Landlord”),

filed its Motion for Relief From the Automatic Stay (the “MOTION”). [DE 27]


1
  The Shareholders are investors in the debtor that contributed the capital of the company as part of their application
for investor U.S. resident visas pursuant to the EB-5 program. They are also creditors of the debtor through
advances made to fund certain expenses of the debtor, pre and post-petition.
              Case 18-24170-AJC         Doc 65     Filed 03/20/19      Page 2 of 4




       3. The Ground Lease that is the subject of the Landlord’s Motion is the 99-year lease on

the Fee title to the land under the Astor Hotel. The Debtor owns the building and improvements

and operates the Astor Hotel from the premises.

       4. The Debtor’s business is the operation of the Astor Hotel.

       5. The Leasehold interest is the practically the only asset of the Debtor.

       6. The Debtor filed no response to the Motion.

       7. The Shareholders filed Shareholder’s Objection to Landlord 1651 Astor, LLC’s

Motion for Relief from the Automatic Stay and/or Motion for Extension of Time to make

Adequate Protection Payments Due to Mismanagement of Debtor in Possession by David Hart

(“SHAREHOLDER’S OBJECTION”). [DE 40]

       8. The Shareholders argued that David Hart (“HART”) the Managing Member of the

Debtor was mismanaging the Debtor and was causing the forfeiture of the leasehold interest of

the Debtor. The Court was informed of the Shareholders derivative arbitration action on behalf

of the Debtor pending before former State Circuit Court Judge Blake against Hart and others.

       9. On January 16, 2019 the Court held a hearing on the Motion and Shareholder’s

Objection and issued its Order modifying the automatic stay so that the Shareholder’s may

proceed to conclusion the pending arbitration proceedings against Astor EB-5, LLC, David J.

Hart and Frederick Richardson, up to and including rendering of a decision in the arbitration

proceedings, however, that Plaintiffs shall not execute upon any judgment against Debtor Astor

EB-5, LLC absent further Order of this Court. [DE 41]

       10. The Debtor, Shareholders, Hart and the other parties to the arbitration action have

reached resolution of the matter and have entered into a Settlement and General Release

Agreement (the “SETTLEMENT AGREEMENT”) (a copy is attached as Exhibit “A”).
               Case 18-24170-AJC       Doc 65    Filed 03/20/19    Page 3 of 4




        11. The Settlement Agreement is subject to the approval of the Arbitrator Judge Blake,

the approval of Judge Lopez who is presiding over the Circuit Court action, and the approval of

this Court.

        12. Judge Blake, as the arbitrator, issued a FINAL ORDER APPROVING

SETTLEMENT AGREEMENT on March 14, 2019. (a copy is attached as Exhibit “B”).

        13. State Circuit Court Judge Peter Lopez entered his ORDER ADOPTING

ARBITRATORS MARCH 14, 2019 RULING on March 18, 2019. (a copy is attached as Exhibit

“C”).

                                       CONCLUSION

        WHEREFORE, Shareholders move for an order approving the Settlement and General

Release Agreement pursuant to the Settlement Agreement and this Court’s order of January 23,

2019 modifying the automatic stay.



Dated: March 20, 2019                              Respectfully Submitted,


                                                   CORONA LAW FIRM, P.A.
                                                   3899 NW 7th Street, 2nd Floor
                                                   Miami, FL 33126
                                                   Telephone: (305) 547-1234
                                                   Facsimile: (305)266-1151

                                                   By:_/s/ Ricardo R. Corona
                                                   Ricardo R. Corona, Esq./FBN 111333
              Case 18-24170-AJC         Doc 65    Filed 03/20/19     Page 4 of 4




                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

served through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in this case as reflected on the attached Electronic Mail Notice List, which includes Paul

L. Orshan, Esq., Orshan, P.A., attorneys for the Debtor, 701 Brickell Ave., Suite 2000, Miami,

FL 33131, and Brian G Rich, Berger Singerman LLP, attorneys for 1651 Astor LLC, 1450

Brickell Ave, Suite 1900, Miami, FL 33131,on this 20th day of March, 2019.


                                                    By:_/s/ Ricardo R. Corona
                                                    Ricardo R. Corona, Esq
       .
